Title: From James Madison to Thomas Morris, [July 1814]
From: Madison, James
To: Morris, Thomas


        
          Sir
          [July 1814]
        
        Your letter of the 27th of June was duly recd. The wish of Mr. Moore, as you will have found, was precluded by the circumstances under which the French Ship Olivier passed between this Country & France. Had it indeed been otherwise prior applications would have entered into competition with that of Mr. Moore.
        I owe this explanation to the interest you took in behalf that gentleman, & to the sensibility you have expressed, to civilities which were too justly due, to leave any claim on your recollection. Accept Sir my esteem & friendly respects
        
          James Madison
        
      